138 Nev., Advance Opinion   76
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ERICH M. MARTIN,                                    No. 81810
                 Appellant,
                 vs.
                 RAINA L. MARTIN,
                 Respondent.

                ERICH M. MARTIN,                                     No. 82517
                Appellant,
                vs.
                RAINA L. MARTIN,
                                                                      FILE
                Respondent.




                           Consolidated appeals from district court orders enforcing a
                divorce decree and awarding pendente lite attorney fees. Eighth Judicial
                District Court, Family Division, Clark County; Rebecca Burton, Judge.
                           Affirmed.


                Marquis Aurbach Coifing and Chad F. Clement and Kathleen A. Wilde, Las
                Vegas,
                for Appellant.

                Willick Law Group and Marshal S. Willick and Richard L. Crane, Las
                Vegas,
                for Respondent.

                Kainen Law Group and Racheal H. Mastel, Las Vegas,
                for Amicus Curiae American Academy of Matrimonial Lawyers.




SUPREME COURT
        OF
     NEVADA
                                                                       12    377,11,
(0) I947A
                     Pecos Law Group and Shann D. Winesett, Henderson,
                     for Amicus Curiae Family Law Section of the State Bar of Nevada.




                     BEFORE THE SUPREME COURT, EN BANC.'


                                                       OPINION

                     By the Court, STIGLICH, J.:
                                 In this opinion, we consider whether an indemnification
                     •provision in a property settlement incident to a divorce decree is enforceable
                     where a divorcing veteran agrees to reimburse his or her spouse should the
                     veteran elect to receive military disability pay rather than retirement
                     benefits. Electing disability pay requires a veteran to waive retirement
                     benefits in a corresponding amount to prevent double-dipping. And so,
                     where a state court divides military retirement pay between divorcing
                     spouses as a community asset, this election diminishes the amount of
                     retirement pay to be divided and thus each party's share. Federal law
                     precludes state courts from dividing disability pay as community property
                     in allocating each party's separate pay, and courts may not order the
                     reimbursement of a nonveteran spouse to the extent of this diminution. We
                     conclude, however, that state courts do not improperly divide disability pay
                     when they enforce the terms of a negotiated property settlement as res
                     judicata, even if the parties agreed on a reimbursement provision that the
                     state court would lack authority to otherwise mandate. We also conclude



                            'The Honorable Abbi Silver having retired, this matter was decided
                     by a six-justice court.
SUPREME COURT
        OF
     NEVADA


(0) I947A    40SID
                                                           2
                that a court does not abuse its discretion by awarding pendente lite attorney
                fees under NRS 125.040 without analyzing the Brunzell2 factors because
                those factors consider the quality of work already performed, in contrast to
                an NRS 125.040 attorney fee award, which is prospective in nature.
                Therefore, in this case, we affirm the orders of the district court.
                                  FACTS AND PROCEDURAL HISTORY
                            Erich and Raina married in 2002 while Erich was serving in the
                military. They later separated, Erich filed a complaint for divorce, and the
                district court ordered mediation. Following mediation, the parties put the
                terms of their divorce agreements into a signed marital settlement
                agreement. According to the district court minutes, the next day, at the
                scheduled case management conference, Erich's counsel informed the
                district court that "the parties reached an agreement resolving all issues,
                and a Decree of Divorce is forthcoming."
                            The district court entered the divorce decree in November 2015.
                In relevant part, the decree allotted to Raina half of Erich's military
                retirement benefits and provided that Erich shall reimburse Raina for any
                reduction in that amount if he elects to receive disability pay instead of
                retirement pay. A year later, the court entered an order incident to the
                divorce decree to provide sufficient details to allow the Defense Finance and
                Accounting Service (DFAS) and the parties to correctly allocate Raina's
                percentage of the military retirement benefits in accordance with the
                divorce decree. The court specified that the order was intended to qualify
                under the Uniformed Services Former Spouses' Protection Act, 10 U.S.C.




                      2Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 455 P.2d 31 (1969).
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                § 1408 (2018).    The order further provided that Erich shall pay Raina
                directly to make up any deficit created if he applies for disability pay.
                            Erich retired from the military in 2019, and Raina began
                receiving her agreed-upon share of Erich's retirement benefits from DFAS.
                The following year, DFAS informed Raina that she would no longer be
                receiving benefit payments from DFAS because Erich opted for full
                disability pay, waiving all retirement pay. Raina contacted Erich to inquire
                how she would receive payments from him, and Erich responded that he
                would not be paying her, claiming he was not required to do so under federal
                law.
                            Raina subsequently moved to enforce the divorce decree. Erich
                opposed, arguing that reimbursement for selecting disability pay is
                unenforceable under federal statute and United States Supreme Court
                precedent. Following a hearing, the district court issued an order enforcing
                the divorce decree. The district court determined that federal law did not
                "divest the parties of their right to contract" to the terms in the divorce
                decree requiring Erich to reimburse or indemnify Raina for any waiver of
                military retirement benefits resulting in a reduction of her payments. The
                district court also concluded that the decree was binding on the parties as
                res judicata.    The district court accordingly granted Raina's motion to
                enforce the reimbursement provision of the divorce decree and ordered
                Erich to pay Raina monthly installments in the amount she would have
                been entitled to if Erich had not waived his retirement pay.
                            After Erich filed a notice of appeal, Raina moved for pendente
                lite attorney fees and costs for the appeal. Erich opposed, asserting that
                Raina could afford her own attorney fees. The district court granted Raina's
                request, although in a reduced amount, awarding $5000 in attorney fees.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      4
                                     Erich appealed both the order regarding enforcement of
                         military retirement benefits and the order awarding pendente lite attorney
                         fees, and the two appeals were consolidated for review. The court of appeals
                         affirmed in part the order awarding attorney fees, reversed in part the
                         district court order enforcing the divorce decree, and remanded. Martin v.
                         Martin, Nos. 81810-COA & 82517-COA, 2021 WL 5370076 (Nev. Ct. App.
                         Nov. 17, 2021) (Order Affirming in Part, Reversing in Part, and
                         Remanding). Raina petitioned this court for review under NRAP 40B. We
                         granted the petition and invited the participation of amici curiae. The
                         American Academy of Matrimonial Lawyers (AAML) filed an amicus brief
                         in support of Raina. The Family Law Section of the State Bar of Nevada
                         joined AAML's brief.
                                                       DISCUSSION
                                     Erich argues that the district court erred by enforcing the
                         divorce decree and ordering indemnification because federal law, including
                         10 U.S.C. § 1408 (2018) and Howell v. Howell, 581 U.S.      , 137 S. Ct. 1400
                         (2017), preempts state courts from dividing military disability benefits. He
                         argues that the United States Congress has directly and specifically
                         legislated in the area of domestic relations regarding the division of
                         veterans' benefits, preempting state law. Erich further argues that the
                         district court's reliance on contract principles and res judicata was
                         misplaced and did not permit the court to enforce the divorce decree.
                                     In response, Raina argues that the district court appropriately
                         ordered indemnification pursuant to the divorce decree. She asserts that
                         the district court correctly determined that res judicata applied because the
                         parties negotiated and agreed to the terms of the divorce decree and that
                         federal law did not preempt the court from enforcing the final, unappealed
                         decree.   She argues that Howell is distinguishable because contractual
SUPREME COURT
         OF
      NEVADA


(0) I 947A    .40241ID
                                                              5
                       indemnification was never raised in Howell and asserts that the United
                       States Supreme Court left open the possibility that parties may consider
                       that a spouse could later waive retirement pay when drafting divorce
                       terms.3
                       Howell and Manse114 are distinguishable
                                   We review questions of law, including interpretation of caselaw,
                       de novo. Liu v. Christopher Homes, LLC, 130 Nev. 147, 151, 321 P.3d 875,
                       877 (2014) (reviewing a district court's application of caselaw de novo);
                       Wyeth v. Rowatt, 126 Nev. 446, 460, 244 P.3d 765, 775 (2010) ("Appellate
                       issues involving a purely legal question are reviewed de novo."). Statutory
                       construction likewise presents a question of law that we review de novo.
                       Leven v. Frey, 123 Nev. 399, 402, 168 P.3d 712, 714 (2007). "[Wlhen a
                       statute's language is plain and its meaning clear, [we generally] apply that
                       plain language." Id. at 403, 168 P.3d at 715.
                                   Congress passed the Uniformed Services Former Spouses'
                       Protection Act (USFSPA) in 1982. See Pub. L. No. 97-252, §§ 1001-02, 96
                       Stat. 730-35 (1982) (codified at 10 U.S.C. § 1408 (2018)). Pursuant to 10
                       U.S.C. § 1408(c)(1), courts are authorized to treat veterans' "disposable
                       retired pay" as community property upon divorce. "Disposable retired pay"
                       is defined as "the total monthly retired pay to which a member is entitled,"


                             31n its amicus brief, AAML argues that Howell does not preclude
                       enforcement of indemnification provisions when the parties agreed to the
                       terms in a marital settlement. AAML asserts that federal law does not
                       preempt state courts from enforcing an agreed upon judgment, such as the
                       divorce decree at issue here, when the purpose of the enforcement order is
                       consistent with the intent of the parties. AAML provides examples of other
                       jurisdictions that enforce indemnity clauses in agreements where one party
                       has reduced his or her retirement pay amount in favor of disability benefits.

                             Mansell v. Mansell, 490 U.S. 581 (1989).
                             4

SUPREME COURT
        OF
     NEVADA


(0) 1947A    4:40(44
                                                            6
                less certain deductions.   10 U.S.C. § 1408(a)(4)(A).     Disability benefits
                received involve "a waiver of retired pay" and are deducted from a veteran's
                "disposable retired pay" amount.5 See 10 U.S.C. § 1408(a)(4)(A)(ii); see also
                38 U.S.C. § 5305 (2012) (providing that military disability payments require
                a waiver of retired pay). Thus, where parties agree to a particular division
                of military retirement pay, waiving that pay in whole or part in favor of
                receiving disability benefits will reduce the share of military retirement pay
                that each party will receive.
                             The Supreme Court has held "that the [USFSPA] does not grant
                state courts the power to treat as property divisible upon divorce military
                retirement pay that has been waived to receive veterans' disability
                benefits."   Mansell v. Mansell, 490 U.S. 581, 594-95 (1989).          While
                retirement pay may be a community asset subject to division by state courts,
                disability benefits are not. Id. at 588-89. The Court further clarified that a
                state court may not "subsequently increase, pro rata, the amount the
                divorced spouse receives each month from the veteran's retirement pay in
                order to indemnify the divorced spouse for the loss caused by the veteran's
                waiver." Howell, 581 U.S. at       , 137 S. Ct. at 1402. When the Howell
                parties divorced, the divorce decree treated the veteran husband's future
                military retirement pay as community property and awarded the
                nonveteran wife 50 percent of the retirement pay as separate property. Id.
                at    , 137 S. Ct. at 1404.     After the husband waived some military
                retirement pay for disability benefits, the wife sought to enforce the decree



                      5The  United States Supreme Court has observed that "since
                retirement pay is taxable while disability benefits are not, the veteran often
                elects to waive retirement pay in order to receive disability benefits."
                Howell, 581 U.S. at    , 137 S. Ct. at 1403.
SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                      7
                 in state court, and the court ordered the husband to pay the 50-percent
                 portion of the original retirement amount.          Id.   The Supreme Court
                 reversed, concluding any reimbursement was a division of disability
                 benefits by the state court, which federal law prohibits. Id. at        , 137 S.
                 Ct. at 1406. Howell and Mansell thus provide that federal law preempts
                 state courts from treating disability benefits as community property that
                 may be divided to reimburse a divorcing spouse for a lost or diminished
                 share of retirement pay. Howell, 581 U.S. at              , 137 S. Ct. at 1405;
                 Mansell, 490 U.S. at 594-95.
                              Neither of those cases, however, involved the parties agreeing
                 to an indemnification provision in the divorce decree property settlement.
                 See Howell, 581 U.S. at        , 137 S. Ct. at 1404 (involving a state court
                 ordering husband to pay wife the original amount set out in the divorce
                 decree after he waived some military retirement pay for• disability benefits);
                 Mansell, 490 U.S. at 586 (involving a state court declining to modify a
                 divorce decree where the parties divided disability benefits as community
                 property). The Alaska Supreme Court distinguished Howell on this basis,
                 explaining that lallthough Howell makes clear that state courts cannot
                 simply order a military spouse who elects disability pay to reimburse or
                 indemnify the other on a dollar for dollar basis, Howell does not preclude
                 one spouse from agreeing to indemnify the other as part of a negotiated
                 property settlement." Jones v. Jones, 505 P.3d 224, 230 (Alaska 2022); see
                 also id. (quoting a treatise on military divorce for the observation that "[ilt's
                 one thing to argue about a judge's power to require . . . a duty to indemnify,
                 but another matter entirely to require a litigant to perform what he has
                 promised in a contract" (alteration and omission in original) (internal
                 quotation marks omitted)).

SUPREME COURT
      OF
    NEVADA


(0) 1947A .100
                            The instant matter is thus distinguishable. Here, Raina and
                Erich expressly agreed while negotiating marital settlement terms, as
                incorporated in the divorce decree, that "[s]hould Erich select to accept
                military disability payments, Erich shall reimburse Raina for any amount
                that her share of the pension is reduced due to the disability status." Howell
                and Mansell direct that state courts lack the authority to treat disability
                pay as community property and to divide it in a divorce disposition. They
                do not bar parties themselves from taking into account the possibility that
                one divorcing spouse may elect to receive disability compensation in the
                future and structuring the divorce decree accordingly.
                Federal law does not preempt enforcement
                            In light of our conclusion that Howell and Mansell are
                distinguishable, we proceed to Erich's argument that Congress intended to
                preempt state law in this instance. The Supremacy Clause of the United
                States Constitution provides that federal law is the supreme law of the land.
                U.S. Const. art. vI, § 2; Nanopierce Techs., Inc. v. Depository Tr. & Clearing
                Corp., 123 Nev. 362, 370, 168 P.3d 73, 79 (2007). The doctrine of federal
                preemption thus provides that federal law shall apply and preempt state
                law where Congress intended to preempt state law. Id. Preemption may
                be either express, by explicit statement in the federal statute, or implied,
                when Congress seeks to legislate over an entire subject or field or when
                state and federal statutes conflict. Id. at 371-75, 168 P.3d at 79-82. While
                state law typically controls in matters of family law including divorce,
                Hisquierdo v. Hisquierdo, 439 U.S. 572, 581 (1979), there have been some
                "instances where Congress has directly and specifically legislated in the
                area of domestic relations," Mansell, 490 U.S. at 587. We review questions
                of federal preemption de novo. Nanopierce Techs., 123 Nev. at 370, 168 P.3d
                at 79. At the outset, we note that neither express preemption nor field
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      9
                   preemption apply, as 10 U.S.C. § 1408 contains no specific bar against state
                   enforcement of divorce decrees and as family law matters are typically
                   issues of state law.
                               We further conclude that conflict preemption also does not
                   apply. The Supreme Court has recognized that Congress, in enacting 10
                   U.S.C. § 1408, intended to preempt state courts from dividing disability
                   benefits as community property. Howell, 581 U.S. at       , 137 S. Ct. at 1405;
                   see also 10 U.S.C. § 1408(c)(1) (providing when a court may treat disposable
                   retired pay as separate or community property in accordance with the laws
                   of its jurisdiction). The Court has observed that section 1408(c)(1) "limit [s]
                   specifically and plainly the extent to which state courts may treat military
                   retirement pay as community property." Mansell, 490 U.S. at 590. As
                   discussed, however, that is not what the district court did in this instance.
                   By its plain language, nothing in 10 U.S.C. § 1408 addresses what
                   contractual commitments a veteran may make to his or her spouse in a
                   negotiated property settlement incident to divorce. Rather, the statute in
                   this regard limits what divisions a state court may impose based on
                   community property laws.
                               Neither Howell nor Mansell confronted the intersection of 10
                   U.S.C. § 1408 and such contractual issues, and the Court intimated that
                   such contractual duties lay beyond the federal preemption in this regard, as
                   .Mansell observed that whether res judicata applies to a divorce decree in
                   circumstances such as these is a matter for a state court to determine and
                   over which the United States Supreme Court lacks jurisdiction. See 490
                   U.S. at 586 n.5. And indeed, the Supreme Court's treatment of Mansell
                   after remand is instructive. Where Mansell reversed a state court order
                   reopening a settlement and dividing military benefits as community

SUPREME COURT
       OF
    NEVADA

                                                        10
(0) 1947A CEGROD
                      property, id. at 586 n.5, 594-95, the state court on remand reached the same
                      distribution of assets on res judicata grounds, as the parties also had
                      stipulated to the division of gross retirement pay, and the Supreme Court
                      denied certiorari from this amended disposition, In re Marriage of Mansell,
                      265 Cal. Rptr. 227, 233-34 (Ct. App. 1989), cert. denied, 498 U.S. 806 (1990).
                      Similarly, this court has observed that "[a]lthough states cannot divide
                      disability payments as community property, states are not preempted from
                      enforcing orders that are res judicata or from enforcing contracts or from
                      reconsidering divorce decrees, even when disability pay is involved."
                      Shelton v. Shelton, 119 Nev. 492, 496, 78 P.3d 507, 509 (2003) (footnotes
                      omitted). This aligns with the majority practice in state courts following
                      Mansell. Foster v. Foster, 949 N.W.2d 102, 124 (Mich. 2020) (Viviano, J.,
                      concurring) (recognizing that "[a] strong majority of state court cases
                      likewise hold that military benefits of all sorts can be divided under the law
                      of res judicata" (alteration in original) (internal quotation marks omitted)).
                      Accordingly, we conclude that federal law does not prevent Nevada courts
                      from enforcing Raina and Erich's settled divorce decree. Cf. Jones, 505 P.3d
                      at 230 (concluding that Howell does not prevent courts from enforcing
                      indemnification provisions in negotiated property settlements).
                      Nevada law requires enforcement of the decree of divorce
                                  As federal law does not preempt enforcement of the divorce
                      decree, we turn to analysis under Nevada law.              Erich argues the
                      reimbursement provision of the divorce decree is unenforceable on contract
                      grounds and that the district court erred by enforcing the decree through
                      the doctrine of res judicata. In this regard, he contends this court should




SUPREME COURT
        OF
     NEVADA


(0) 1947A    441414
                                                           11
                 revisit Shelton, contending that the decision is incompatible with federal
                 law concerning veterans' disability benefits.6
                             Divorce decrees that incorporate settlement agreements are
                 interpreted under contract principles, Shelton, 119 Nev. at 497-98, 78 P.3d
                 at 510, and are subject to our review de novo, May v. Anderson, 121 Nev.
                 668, 672, 119 P.3d 1254, 1257 (2005). See also Grisham v. Grisham, 128
                 Nev. 679, 685, 289 P.3d 230, 234 (2012) (providing that an agreement
                 between parties to resolve property issues pending divorce litigation is
                 governed by general contract principles). An enforceable contract requires
                 "an offer and acceptance, meeting of the minds, and consideration." May,
                 121 Nev. at 672, 119 P.3d at 1257. "Parties are free to contract, and the
                 courts will enforce their contracts if they are not unconscionable, illegal, or
                 in violation of public policy." Rivero v. Rivero, 125 Nev. 410, 429, 216 P.3d
                 213, 226 (2009), overruled on other grounds by Romano v. Romano, 138
                 Nev., Adv. Op. 1, 501 P.3d 980 (2022).
                             Res judicata, or claim preclusion, applies when "[a] valid and
                 final judgment on a claim precludes a second action on that claim or any
                 part of it." Univ. of Nev. v. Tarkanian, 110 Nev. 581, 599, 879 P.2d 1180,
                 1191 (1994), holding modified on other grounds by Exec. Mgmt., Ltd. v. Ticor
                 Title Ins. Co., 114 Nev. 823, 963 P.2d 465 (1998). This court applies a three-


                       6 Erich also argues the decree is unenforceable because he did not
                 voluntarily sign the divorce decree. We decline to address this argument
                 because we find no support in the record for Erich's claim that he opposed
                 the division of retirement pay and benefits, and Erich does not identify any
                 supporting evidence. See NRAP 28(e)(1) (requiring citations to the record
                 to support every assertion); cf. Edwards v. Emperor's Garden Rest., 122 Nev.
                 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (stating this court need not
                 consider claims that a party does not cogently argue or support with
                 relevant authority).
SUPREME COURT
      op
    NEVADA


PI I947A ceito
                                                      12
                   part test to determine whether res judicata applies: "(1) the parties or their
                   privies are the same, (2) the final judgment is valid, and (3) the subsequent
                   action is based on the same claims or any part of them that were or could
                   have been brought in the first case." Five Star Capital Corp. v. Ruby, 124
                   Nev. 1048, 1054, 194 P.3d 709, 713 (2008) (footnote omitted), holding
                   modified on other grounds by Weddell v. Sharp, 131 Nev. 233, 350 P.3d 80
                   (2015).   Generally, after parties settle or stipulate to a resolution, "a
                   judgment entered by the court on consent of the parties" "is as valid and
                   binding a judgment between the parties as if the matter had been fully
                   tried, and bars a later action on the same claim or cause of action as the
                   initial suit." Willerton v. Bassham, 111 Nev. 10, 16, 889 P.2d 823, 826
                   (1995).   As Mansell acknowledges, res judicata as applied to divorce
                   agreements is a state law issue. 490 U.S. at 586 n.5. The application of res
                   judicata, or claim preclusion, is a question of law we review de novo. Kuptz-
                   Blinkinsop v. Blinkinsop, 136 Nev. 360, 364, 466 P.3d 1271, 1275 (2020).
                               This court has held that state courts may enforce divorce
                   decrees as res judicata even if those decrees involve distributions of military
                   disability pay. Shelton, 119 Nev. at 496-97, 78 P.3d at 509-10. In Shelton,
                   this court considered a divorce decree designating a veteran husband's
                   military retirement pay and disability benefits as community property. Id.
                   at 494, 78 P.3d at 508. The parties agreed that the husband would receive
                   $500 as half of his retired pay and $174 in disability pay and that the wife
                   would receive $577 as the other half of the retirement pay. Id. After the
                   husband was deemed fully disabled, he waived his military retirement
                   benefits and stopped paying the wife. Id. The wife moved to enforce the
                   divorce decree and sought the agreed-upon $577. Id. This court concluded
                   that the parties clearly contracted for the husband to pay the wife $577 each

SUPREME COURT
       OF
    NEVADA

                                                        13
(0) I947A .421D,
                month and enforced that obligation as res judicata. Id. at 497-98, 78 P.3d
                at 510-11 (explaining that the parties agreeing to a payment of $577 a
                month was more specific than simply "one-half' and that this amount was
                more than the amount the husband would receive from just the military
                retirement-specific pay).   The court determined that Mansell and its
                progeny did not preclude enforcing the husband's obligations pursuant to
                the divorce decree. Id. at 495-96, 78 P.3d at 509. It observed that the
                husband may satisfy his contractual obligations with whatever monies he
                wished, even if that involved using disability pay. Id. at 498, 78 P.3d at
                510-11.
                            Here, Erich and Raina engaged in negotiations, which were
                reduced to a signed settlement agreement and incorporated into the divorce
                decree. This created a valid, unambiguous contract between the parties.
                The divorce decree provided that Erich would reimburse Raina in the event
                that her share of the retirement benefits was reduced by Erich's decision to
                accept military disability payments. This indemnification provision may be
                enforced through contract principles, consistent with Shelton's embrace of
                contract law to govern a military disability indemnification provision in a
                divorce decree. The provision at issue is unambiguous and requires Erich
                to reimburse Raina for her share of any amount he elects to waive from his
                retirement pay.
                            We conclude that res judicata applies, and the obligations set
                forth in the decree cannot now be relitigated because Raina and Erich are
                the same parties in the matter, the divorce decree is a valid final judgment,
                and the action here enforces the original decree without modifying it or
                introducing matters that could not have been addressed initially.         Cf.
                Mansell, 265 Cal. Rptr. at 229, 236-37 (precluding challenge to distribution

SUPREME COURT
        OF
     NEVADA


(0) 194TA
                                                     14
                of disability pay where husband stipulated to its inclusion in property
                settlement and declining to reopen and modify settlement); In re Marriage
                of Weiser, 475 P.3d 237, 246, 249, 252 (Wash. Ct. App. 2020) (affirming
                enforcement of divorce decree under res judicata where lower court enforced
                the original terms and did not modify its property disposition and rejecting
                argument that Howell barred distribution of military disability pay).
                Accordingly, we find no reason to depart from our decision in Shelton. And
                we therefore conclude the district court properly enforced the divorce decree
                under contract principles and res judicata.
                The district court did not abuse its discretion in awarding pendente lite
                attorney fees
                            Erich argues that the district court abused its discretion by
                awarding Raina $5000 for pendente lite attorney fees. He contends the
                district court erred by not engaging in a Brunzell7 analysis and that the
                court did not follow NRS 125.040. Raina argues that the district court
                properly awarded the attorney fees for the appeal pursuant to NRS 125.040
                and Griffith v. Gonzales-Alpizar, 132 Nev. 392, 395, 373 P.3d 86, 89 (2016),
                because it was within the district court's discretion to award her these fees
                after the court found a significant income disparity between the two parties.
                            "In any suit for divorce the court may . . . require either party
                to pay moneys necessary . . . No enable the other party to carry on or defend
                such suit." NRS 125.040(1)(c).     The court must consider the financial
                situation of each party before making such an order. NRS 125.040(2). Even


                      7 Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349, 455 P.2d 31,
                33 (1969) (providing four factors for courts to consider when determining
                the reasonable value of attorney fees: "the qualities of the
                advocateU . . . the character of the work[,] ... the work actually
                performed [,1 . . . [andl the result" (emphases omitted)).
SUPREME COURT
         OF
     NEVADA


(0) I 947A
                                                     15
                      so, "a party need not show necessitous circumstances in order to receive an
                      award of attorney fees under NRS 125.040." Griffith, 132 Nev. at 395, 373
                      P.3d at 89 (internal quotation marks omitted). Attorney fees awarded
                      under NRS 125.040(1)(c) are "pendente lite" because they cover fees in an
                      ongoing divorce suit. See Pendente Lite, Black's Law Dictionary (11th ed.
                      2019) ("During the proceeding or litigation; in a manner contingent on the
                      outcome of litigation."). We review an award of pendente lite attorney fees
                      for an abuse of discretion. See Griffith, 132 Nev. at 395, 373 P.3d at 89.
                      "[Ain award of attorney fees in divorce proceedings will not be overturned
                      on appeal unless there is an abuse of discretion by the district court." Miller
                      v. Wilfong, 121 Nev. 619, 622, 119 P.3d 727, 729 (2005).
                                  After Erich filed the initial appeal, Raina moved for pendente
                      lite attorney fees and costs, requesting the district court award her $20,000
                      to defend against the appeal.         The court considered the financial
                      circumstances of both parties and found that "Erich's income currently is
                      about three times as high as Raina's income." The court highlighted that
                      Raina's income had been reduced by COVID issues while Erich was still
                      making his full-time income and that Raina would therefore be more
                      financially impacted by the proceedings.       At the same time, the court
                      recognized that Raina's household expenses were reduced by her domestic
                      partner but also noted that her domestic partner was not obligated to assist
                      Raina in paying for these legal proceedings.        After considering these
                      circumstances, the court declined to award Raina all attorney fees sought
                      and instead ordered Erich to contribute $5000 to Raina's pendente lite
                      attorney fees.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ctlAt.
                                                           16
                                  We ascertain no abuse of discretion in this decision. The district
                      court properly considered the financial circumstances of each of the parties
                      before ordering attorney fees pursuant to NRS 125.040, and the record
                      supports its findings as to the income disparity between the parties.
                      Further, we conclude that the district court was not required to apply the
                      Brunzell factors because Brunzell requires analysis of attorneys' services
                      provided in the past. See 85 Nev. 345, 349, 455 P.2d 31, 33 (1969). In
                      contrast, here the district court was considering prospective appellate work
                      to award attorney fees.    See Griffith, 132 Nev. at 395, 373 P.3d at 88
                      (distinguishing a decision addressing attorney fees for a previous matter
                      rather than a prospective appeal as was properly within the scope of NRS
                      125.040); Levinson v. Levinson, 74 Nev. 160, 161, 325 P.2d 771, 771 (1958)
                      (observing that    attorney fees awarded pursuant to NRS 125.040
                      contemplate prospective expenses and should not reflect the attorneys' work
                      already performed or expenses already incurred). Therefore, we affirm the
                      district court order awarding pendente lite attorney fees to Raina.
                                                    CONCLUSION
                                  Under federal law, state courts may not treat disability pay as
                      community property that may be divided in allocating the parties' separate
                      property. This prohibition does not prevent state courts, however, from
                      enforcing an indemnification provision in a negotiated property settlement
                      as res judicata. As res judicata applies to the divorce decree at issue here,
                      we conclude the district court properly ordered its enforcement. We further
                      conclude that the award of pendente lite attorney fees does not require
                      showing that the Brunzell factors are satisfied and that the district court




SUPREME COURT
        OF
     NEVADA

                                                           17
(0) 1947A    440:1.
                did not abuse its discretion in awarding pendente lite attorney fees. We
                affirm.


                                                            tCQ                     J.
                                                        Stiglich

                We concur:


                                     , C.
                Parraguirre




                Hardesty


                                            J.
                Herndon




SUPREME COURT
       OF
     NEVADA
                                                  18
(:)) 1947A
                 CADISH, J., with whom PICKERING, J., agrees, concurring:
                              I agree with the majority that, under our state law principles of
                 res judicata, or claim preclusion, Erich's challenge to the parties' divorce
                 decree is barred, and I would affirm the district court decision on that basis.
                 However, I write separately because I disagree that the Howell and Mansell
                 cases are otherwise distinguishable or that the fact the parties here entered
                 into a settlement agreement that was later incorporated into the divorce
                 decree prevents the indemnification provision at issue from being
                 preempted under the Uniformed Services Former Spouses' Protection Act,
                 10 U.S.C. § 1408 (2018) (USFSPA).
                             In this case, during their underlying divorce proceedings, the
                 parties reached a marital settlement agreement at a mediation that
                 included provisions by which Erich and Raina would each receive their
                 portion of Erich's military retirement when he retired, based on a
                 calculation of the community property interest therein. It further stated,
                 "Should [Erich] elect to accept military disability payments, [Erich] shall
                 reimburse [Raina] for any amount her amount of his pension is reduced due
                 to the disability status from what it otherwise would be." The divorce decree
                 subsequently entered by the district court provided in pertinent part,
                 "Raina shall be awarded the following[:] ... One-half (1/2) of the marital
                 interest in the [sic] Erich's military retirement . . . . Should Erich select to
                 accept military disability payments, Erich shall reimburse Raina for any
                 amount that her share of the pension is reduced due to the disability
                 status." The section of the decree awarding property to Erich has a similar
                 provision, including verbatim the last sentence requiring reimbursement by
                 Erich for any reduction in Raina's share of the pension due to his acceptance
                 of disability benefits. These provisions in the decree are contrary to federal

SUPREME COURT
      OF
    NEVADA


(0) 1947A clam
                law and preempted, under the USFSPA and decisions of the United States
                Supreme Court interpreting it.
                             In Mansell v. Mansell, 490 U.S. 581, 594-95 (1989), the
                Supreme Court held "that the Former Spouses' Protection Act does not
                grant state courts the power to treat as property divisible upon divorce
                military retirement pay that has been waived to receive veterans' disability
                benefits." Then in Howell v. Howell, 581 U.S.    „    137 S. Ct. 1400, 1406
                (2017), the Supreme Court reiterated this holding, emphasizing that
                describing the order as just requiring the military spouse to "reimburse" or
                "indemnify" the nonmilitary spouse for a reduction in retirement pay as a
                result of such waiver does not change the outcome, as "Mlle difference is
                semantic and nothing more." The Court specifically noted that the
                indemnification there was a "dollar for dollar" payment of the "waived
                retirement pay." Id. In concluding this portion of its analysis, the Court
                stated, "Regardless of their form, such reimbursement and indemnification
                orders displace the federal rule and stand as an obstacle to the
                accomplishment and execution of the purposes and objectives of Congress.
                All such orders are thus pre-empted." Id. (emphasis added).
                            The majority attempts to distinguish Mansell and Howell
                because those cases did not "involveH the parties agreeing to an
                indemnification provision in the divorce decree property settlement." Maj.
                Op., ante at 8. The majority also says that these cases do not deal with the
                interplay between the USFSPA and "such contractual issues." Id. at 10.
                However, this ignores that the Mansell case did involve a divorce where the
                parties "entered into a property settlement which provided, in part, that
                Major Mansell would pay Mrs. Mansell 50 percent of his total military
                retirement pay, including that portion of retirement pay waived so that
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                     2
                     Major Mansell could receive disability benefits."       490 U.S. at 585-86.
                     Several years later, Major Mansell asked to modify the divorce decree
                     incorporating this provision to remove the requirement to share the
                     disability portion of his retirement pay. Id. at 586. Although the decree
                     provision at issue had been agreed to by the parties as part of their property
                     settlement, the Court nevertheless held it was preempted by the USFSPA.
                     Id. at 587-95.
                                 Further, as discussed above, the Court made clear in Howell
                     that calling it "indemnification" rather than a division of community
                     property did not avoid the preemptive effect of the USFSPA. 581 U.S. at
                        , 137 S. Ct. at 1406. The fact that the disability election came after the
                     divorce decree was finalized, as in the instant case, also did not change that
                     outcome.   Id. at     , 137 S. Ct. at 1404-06.      The Howell Court thus
                     acknowledged that, at the time of divorce, the parties may consider that the
                     value of future military retirement pay may be less than expected should
                     an election for disability pay be made, but simultaneously held that state
                     courts may not account for this contingency by ordering reimbursement or
                     indemnification if that occurs. Id. at    , 137 S. Ct. at 1405-06. The Court
                     held the following:
                                 [A] family court, when it first determines the value
                                 of a family's assets, remains free to take account of
                                 the contingency that some military retirement pay
                                 might be waived, or . . . take account of reductions
                                 in value when it calculates or recalculates the need
                                 for spousal support.
                                       We need not and do not decide these matters,
                                 for here the state courts made clear that the
                                 original divorce decree divided the whole of John's
                                 military retirement pay, and their decisions rested
                                 entirely upon the need to restore Sandra's lost

SUPREME COURT
       OF
     NEVADA


(0) 1947A .61)11,4
                                                           3
                                portion. Consequently, the determination of the
                                Supreme Court of Arizona must be reversed.
                    Id. at   , 137 S. Ct. at 1406 (citations omitted).
                                Similarly, here, the provision of the divorce decree at issue
                    discusses the division of the parties' assets and is in an entirely separate
                    section than that covering spousal support, or alimony, as they are separate
                    concepts under Nevada law.        See NRS 125.150(1)(a) (providing for a
                    permissible award of alimony); NRS 125.150(1)(b) (providing for an equal
                    division of community property between parties to a divorce).             The
                    indemnification provision is not based on the factors appropriate for
                    consideration in awarding spousal support, see NRS 125.150(9) (listing 11
                    nonexhaustive factors that must be considered in determining whether, and
                    in what amount, to award alimony), but instead is designed to restore
                    Raina's "lost portion" of Erich's military retirement pay, a community
                    property asset. This is exactly what the Court has said is prohibited, and
                    thus a family court may not enter this type of divorce decree provision
                    because it is preempted by federal law.
                                The majority asserts that "[13j37 its plain language, nothing in
                    [the USFSPA] addresses what contractual commitments a veteran may
                    make to his or her spouse in a negotiated property settlement incident to
                    divorce." Maj. Op., ante at 10. But Raina here does not seek to enforce a
                    private contract or assert a claim for breach of a contract; rather, as the
                    majority notes, she "moved to enforce the divorce decree." Id. at 4. In
                    response to her motion, "the district court issued an order enforcing the
                    divorce decree." Id. Indeed, the majority's analysis of the applicability of
                    res judicata principles acknowledges that this case involves enforcement of
                    a "final judgment [that] is valid." Id. at 13 (quoting Five Star Capital Corp.
                    v. Ruby, 124 Nev. 1048, 1054, 194 P.3d 709, 713 (2008)). Thus, the question
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4ZIP
                                                          4
                is not whether a private contract can be enforced, but whether a court-
                entered judgment can be enforced. And the Supreme Court has made clear
                that such judgments are contrary to federal law and thus preempted, even
                when containing provisions agreed to by the parties. A state court cannot
                enter an order that is contrary to federal law—and would thus be
                preempted—simply because it is entered based on the parties' settlement
                agreement. Mansell, 490 U.S. at 587-95 (holding preempted enforcement of
                a divorce decree provision based on the parties' settlement requiring
                payment of half of the military spouse's retirement pay and any portion of
                the retirement pay waived to receive disability benefits). To the extent we
                held to the contrary in Shelton v. Shelton, 119 Nev. 492, 78 P.3d 507 (2003),
                it must be overruled in light of Mansell and Howell.' See State v. Lloyd, 129
                Nev. 739, 750, 312 P.3d 467, 474 (2013) (discussing that a decision may be
                overturned if it has proven "badly reasoned" or "unworkable" (internal
                quotation marks omitted)); Armenta-Carpio v. State, 129 Nev. 531, 535-36,
                306 P.3d 395, 398-99 (2013) (recognizing that precedent may be overturned
                based on clearly erroneous reasoning).
                            The majority incorrectly conflates the application of preemption
                principles to enforcement of the provision in the divorce decree and their
                application to res judicata or claim preclusion. While the Mansell Court
                recognized that the application of res judicata principles to the parties'
                divorce settlement was a matter of state law, 490 U.S. at 586 n.5, the ability
                to treat disability benefits as divisible even when based on a settlement


                      'While Shelton also alluded to res judicata principles to support its
                decision, 119 Nev. at 496, 78 P.3d at 509 (holding that "states are not
                preempted from enforcing orders that are res judicata"), it provided no
                analysis of its application to that case. However, I agree that such
                principles would appear to be applicable in that case.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      5
                agreement was entirely a matter of federal law since it was preempted by
                the USFSPA, id. at 594-95. As the SupreMe Court of Michigan held in
                Foster v. Foster, while "the Offset provision iri the parties' corisent ju.dgment
                of divorCe impermissibly divides defendant's military disability pay in
                violation of federal law," "the• doCtrine of res judicata applies even if the
                prior judgment rested on an invalid legal principle," and "a divorce d..ecree
                which has become final may not have its property settlement provisions
                modified .except for fraud or for other such cauees a.s any other final deeree
                may be modified." No. 161892, 2022. WL .1.020390, at *6-7 (Mich. Apr. '5,
                2022), (quäting, in the last clause, Pierson v. .Pierson, 88 N.W.2d 500, 504
                (1958))., Similarly, under Nevada law, larl -decree of divorce cannot be
                modified or set aside Occept as provided by rule or statute." Kramer v.
                Kram.er, 96 Nev. 759, 761, 616 P.2d 395, 3-97 (1980). Thus, while the
                indemnifiCation provision in the divorce decree is an impermissible division
                of military disability pay. in violation of federal law, I agree . with the
                majority that .Erich may not now collaterally attack the decree,*which has
                become final. I thus concur in the majority's decision to affirrn.


                                                                                   ,



                I cbneur:


                                                 el




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) l947A